ORDER
Respondent’s petition for panel rehearing is GRANTED. The memorandum disposition filed on December 2, 2003, is hereby withdrawn and the accompanying memorandum disposition shall be filed in its stead.
MEMORANDUM**
Petitioner Kamaal Abdulkadir Ibrahim (“Ibrahim”) appeals the Board of Immigration Appeals’ (“BIA’s”) denial of his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We affirm the BIA’s order of removal.
Because the facts are known to the parties we do not repeat them here.
We review the BIA’s findings for substantial evidence. See Andriasian v. INS, 180 F.3d 1033, 1040 (9th Cir.1999). The BIA’s decision must be upheld unless the evidence would compel a reasonable adjudicator to reach a contrary result. 8 U.S.C. § 1252(b)(4)(B). Where, as here, the BIA affirms the IJ’s decision without issuing an opinion, we review the IJ’s ruling. See He v. Ashcroft, 328 F.3d 593, 595-96 (9th Cir.2003).
The IJ denied Ibrahim’s application solely on the basis of an adverse credibility finding. Under the substantial evidence standard, the IJ “must have a legitimate articulable basis to question the petitioner’s credibility, and must offer a specific, cogent reason for any stated disbelief.” Hartooni v. INS, 21 F.3d 336, 342 (9th Cir.1994).
Two of the IJ’s reasons for questioning Ibrahim’s credibility were cogent, and these reasons suffice to uphold the IJ’s finding.
First, Ibrahim did not provide verification for the critical parts of his story concerning his time in the Kenyan refugee camps and his journey to America. We have held that “where the IJ has reason to question the applicant’s credibility, and the applicant fails to produce non-duplicative, material, easily available corroborating evidence and provides no credible explanation for such failure, an adverse credibility finding will withstand appellate review.” Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000).
In this case the IJ had reason to question Ibrahim’s credibility. The IJ gave *165Ibrahim multiple opportunities to explain his failure to obtain confirmation of his presence in Kenya and his travels. Ibrahim, however, did not identify any specific circumstances that impeded his gathering of evidence. His explanations for why he did not contact the airplane or bus companies, or make a greater effort to contact his family and friends in Kenya, were not credible or sufficient.
Second, Ibrahim’s vague, contradictory testimony about his sister provided a sound basis for the IJ legitimately to disbelieve him. Inconsistencies in testimony in an asylum application may provide a cogent reason for an adverse credibility finding if the inconsistencies are “substantial.” See Chebchoub v. INS, 257 F.8d 1038, 1043 (9th Cir.2001). On the other hand, “[m]inor inconsistencies ... that do not relate to the basis of an applicant’s alleged fear of persecution, go to the heart of the asylum claim, or reveal anything about an asylum applicant’s fear for his safety are insufficient to support an adverse credibility finding.” Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003).
Ibrahim’s testimony about the abduction of his sister contained substantial inconsistencies. The abduction was closely connected in time and place to the heart of Ibrahim’s asylum claim-his fear of persecution arising from the events of January 24, 1991. Nevertheless, Ibrahim could not account for the significant discrepancy in dates or for how his sister found the family.
Accordingly, the record does not compel a contrary result as to the IJ’s negative credibility finding, and we must affirm the BIA’s judgment upholding the IJ’s order of removal.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.